Exhibit 10.75
CORNERSTONE THERAPEUTICS INC.
Restricted Stock Agreement
     Name of Recipient:
     Number of shares of restricted common stock awarded:
     Grant Date:
     Cornerstone Therapeutics Inc. (the “Company”) has selected you to receive
the restricted stock award described above, which is subject to the provisions
of the Company’s 2004 Stock Incentive Plan (the “Plan”), and the terms and
conditions contained in this Restricted Stock Agreement (the “Agreement”).
Please confirm your acceptance of this restricted stock award and of the terms
and conditions of this Agreement by signing a copy of this Agreement where
indicated below.

            CORNERSTONE THERAPEUTICS INC.
      By:         Name:           Title:          

     
Accepted and Agreed:
   
 
   
 
[Name of Recipient]
   

-1-



--------------------------------------------------------------------------------



 



CORNERSTONE THERAPEUTICS INC.
Restricted Stock Agreement
     The terms and conditions of the award of shares of restricted common stock
of the Company (the “Restricted Shares”) made to the Recipient, as set forth on
the cover page of this Agreement, are as follows:
     1. Issuance of Restricted Shares.
         (a) The Restricted Shares are issued to the Recipient, effective as of
the Grant Date (as set forth on the cover page of this Agreement), in
consideration of employment services rendered and to be rendered by the
Recipient to the Company.
         (b) As promptly as practicable following the Grant Date, the Company
shall issue one or more certificates in the name of the Recipient for the
Restricted Shares. Such certificate(s) shall initially be held on behalf of the
Recipient by the [Secretary/Treasurer]1 of the Company. Following the vesting of
any Restricted Shares pursuant to Section 2 below, the [Secretary/Treasurer]
shall, if requested by the Recipient, deliver to the Recipient a certificate
representing the vested Restricted Shares.
         (c) In lieu of the procedure in Section 1(b), at the Company’s option,
the Restricted Shares may be transferred electronically by the Treasurer of the
Company to the Company’s transfer agent to hold as custodian on behalf of
Recipient in the transfer agent’s restricted stock ledger. Following the vesting
of any Restricted Shares pursuant to Section 2 below, the Treasurer shall notify
the transfer agent to transfer such vested shares from its restricted stock
ledger to its general stock ledger.
         (d) The Recipient agrees that the Restricted Shares shall be subject to
the forfeiture provisions set forth in Section 3 of this Agreement and the
restrictions on transfer set forth in Section 4 of this Agreement.
     2. Vesting.
         (a) Vesting Schedule. Unless otherwise provided in this Agreement or
the Plan, the Restricted Shares shall vest in accordance with the following
vesting schedule: [                    ]2.
         (b) Acceleration of Vesting. Any acceleration of vesting with respect
to the Restricted Shares shall be subject to the vesting provisions in the
[Executive Employment Agreement]3 between the Recipient and the Company dated as
of [                    ]4, as such agreement
 

1   Officer specified generally should be the Secretary except that the
Treasurer should be specified for restricted stock awards to the Secretary.   2
  Insert vesting schedule.   3   Insert actual title of the employment agreement
between the Recipient and the Company.

-2-



--------------------------------------------------------------------------------



 



may be amended, restated, or superseded (the “Executive Employment Agreement”),
and otherwise subject to the provisions of the Plan. In the event of any
conflict between the Plan and the Executive Employment Agreement, the provisions
of the Executive Employment Agreement shall control.
     3. Forfeiture of Unvested Restricted Shares Upon Employment Termination.
     In the event that the Recipient ceases to be employed by the Company for
any reason or no reason, with or without cause, except as provided in Section
2(b) above, all of the Restricted Shares that are unvested as of the time of
such employment termination shall be forfeited immediately and automatically to
the Company, without the payment of any consideration to the Recipient,
effective as of such termination of employment. The Recipient hereby authorizes
the Company to take any actions necessary or appropriate to cancel any
certificate(s) representing forfeited Restricted Shares and transfer ownership
of such forfeited Restricted Shares to the Company; and if the Company or its
transfer agent requires an executed stock power or similar confirmatory
instrument in connection with such cancellation and transfer, the Recipient
shall promptly execute and deliver the same to the Company. The Recipient shall
have no further rights with respect to any Restricted Shares that are so
forfeited. If the Recipient is employed by a subsidiary of the Company, any
references in this Agreement to employment with the Company shall instead be
deemed to refer to employment with such subsidiary.
     4. Restrictions on Transfer.
     The Recipient shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any Restricted Shares, or any interest therein, until such Restricted Shares
have vested, except that the Recipient may transfer such Restricted Shares:
(a) to or for the benefit of any spouse, children, parents, uncles, aunts,
siblings, grandchildren and any other relatives approved by the Board (as
defined below) (collectively, “Approved Relatives”) or to a trust established
solely for the benefit of the Recipient and/or Approved Relatives, provided that
such Restricted Shares shall remain subject to this Agreement (including without
limitation the forfeiture provisions set forth in Section 3 and the restrictions
on transfer set forth in this Section 4) and such permitted transferee shall, as
a condition to such transfer, deliver to the Company a written instrument
confirming that such transferee shall be bound by all of the terms and
conditions of this Agreement; or (b) as part of the sale of all or substantially
all of the shares of capital stock of the Company (including pursuant to a
merger or consolidation). The Company shall not be required (i) to transfer on
its books any of the Restricted Shares which have been transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Restricted Shares or to pay dividends to any transferee to whom such Restricted
Shares have been transferred in violation of any of the provisions of this
Agreement.
 

4   Insert date of the employment agreement between the Recipient and the
Company.

-3-



--------------------------------------------------------------------------------



 



     5. Restrictive Legends.
     All certificates representing Restricted Shares shall have affixed thereto
a legend in substantially the following form, in addition to any other legends
that may be required under applicable law:
“These shares of stock are subject to forfeiture provisions and restrictions on
transfer set forth in a certain Restricted Stock Agreement between Cornerstone
Therapeutics Inc. (the “Corporation”) and the registered owner of these shares
(or his or her predecessor in interest), and such Agreement is available for
inspection without charge at the office of the Secretary of the Corporation.”
     6. Rights as a Shareholder.
     Except as otherwise provided in this Agreement, for so long as the
Recipient is the registered owner of the Restricted Shares, the Recipient shall
have all rights as a shareholder with respect to the Restricted Shares, whether
vested or unvested, including, without limitation, any rights to vote the
Restricted Shares and act in respect of the Restricted Shares at any meeting of
shareholders and to receive dividends and distributions with respect to such
Restricted Shares; provided, however, that if any such dividends or
distributions are paid in shares, or consist of a dividend or distribution to
holders of Common Stock other than an ordinary cash dividend, the shares, cash
or other property will be subject to the same restrictions on transferability
and forfeitability as the shares of Restricted Stock with respect to which they
were paid. Each dividend payment will be made no later than the end of the
calendar year in which the dividends are paid to shareholders of that class of
stock or, if later, the 15th day of the third month following the date the
dividends are paid to shareholders of that class of stock.
     7. Provisions of the Plan.
     This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Recipient with this Agreement.
     8. Tax Matters.
         (a) Acknowledgments; Section 83(b) Election. The Recipient acknowledges
that he or she is responsible obtaining the advice of the Recipient’s own tax
advisors with respect to the acquisition of the Restricted Shares and the
Recipient is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents with respect to the tax
consequences relating to the Restricted Shares. The Recipient understands that
the Recipient (and not the Company) shall be responsible for the Recipient’s tax
liability that may arise in connection with the acquisition, vesting and/or
disposition of the Restricted Shares. The Recipient acknowledges that he or she
has been informed of the availability of making an election under Section 83(b)
of the Internal Revenue Code, as amended, with respect to the issuance of the
Restricted Shares and that the Recipient has decided not to file a Section 83(b)
election.
         (b) Withholding. The Recipient acknowledges and agrees that the Company
has the right to deduct from payments of any kind otherwise due to the Recipient
any federal, state, local or other taxes of any kind required by law to be
withheld with respect to the vesting

-4-



--------------------------------------------------------------------------------



 



of the Restricted Shares. On each date on which Restricted Shares vest, the
Company shall deliver written notice to the Recipient of the amount of
withholding taxes due with respect to the vesting of the Restricted Shares that
vest on such date; provided, however, that the total tax withholding cannot
exceed the Company’s minimum statutory withholding obligations (based on minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes, that are applicable to such supplemental taxable income). The
Recipient shall satisfy such tax withholding obligations by making a cash
payment to the Company on the date of vesting of the Restricted Shares, in the
amount of the Company’s withholding obligation in connection with the vesting of
such Restricted Shares. The Recipient may, if the Board, in its sole discretion,
so approves in writing in advance of the applicable vesting date, satisfy such
tax withholding obligations by transferring to the Company, on each date on
which Restricted Shares vest under this Agreement, such number of Restricted
Shares that vest on such date as have a fair market value (calculated using the
last reported sale price of the common stock of the Company on the NASDAQ
Capital Market on the trading date immediately prior to such vesting date) equal
to the amount of the Company’s tax withholding obligation in connection with the
vesting of such Restricted Shares. In the event that the Board approves such
method of satisfying the tax withholding, to effect such delivery of Restricted
Shares, the Recipient shall be required to authorize the Company to take any
actions necessary or appropriate to cancel any certificate(s) representing such
Restricted Shares and transfer ownership of such Restricted Shares to the
Company; and if the Company or its transfer agent requires an executed stock
power or similar confirmatory instrument in connection with such cancellation
and transfer, the Recipient shall promptly execute and deliver the same to the
Company.
     9. Miscellaneous.
         (a) Authority of the Board. In making any decisions or taking any
actions with respect to the matters covered by this Agreement, the Board of
Directors of the Company or a designated committee of the Board, including, but
not limited to, the Compensation Committee of the Board (collectively, the
“Board”) shall have all of the authority and discretion, and shall be subject to
all of the protections, provided for in the Plan. All decisions and actions by
the Board with respect to this Agreement shall be made in the Board’s discretion
and shall be final and binding on the Recipient.
         (b) No Right to Continued Employment. The Recipient acknowledges and
agrees that, notwithstanding the fact that the vesting of the Restricted Shares
is contingent upon his or her continued employment by the Company, this
Agreement does not constitute an express or implied promise of continued
employment or confer upon the Recipient any rights with respect to continued
employment by the Company.
         (c) Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Delaware without
regard to any applicable conflicts of laws provisions.
         (d) Recipient’s Acknowledgments. The Recipient acknowledges that he or
she has read this Agreement, has received and read the Plan, and understands the
terms and conditions of this Agreement and the Plan.

-5-